 
STOCK PLEDGE AND SECURITY AGREEMENT


This STOCK PLEDGE AND SECURITY AGREEMENT (“Stock Pledge Agreement”) is executed
effective as of June 30, 2010 by and among HEMIWEDGE INDUSTRIES, INC. (formerly
called Shumate Industries, Inc.), a Delaware corporation (“Pledgor”), and EADS
INVESTMENTS I, LLC., of 18305 Kitzman Road, Cypress, Texas, 77429,
(“Investments”) and D. BRADLEY MCWILLIAMS (“McWilliams”), of 710 North Post Oak
Road, Suite 400, Houston, Texas, 77024, (Investments and McWilliams herein
collectively called the (“Secured Parties”).


RECITALS:


A.  The Pledgor and Hemiwedge Valve Corporation, a Texas corporation (“Hemiwedge
Valve”) (Pledgor and Hemiwedge Valve, collectively “Borrowers”) are liable to
the Secured Parties for the indebtedness and obligations described in that
certain Amended and Restated Loan Agreement (“Loan Agreement”) and Amended and
Restated Promissory Note (Demand Note) (“Note”) and all other related loan
documents executed by the Grantors in connection with such Loan Agreement and
Note, each of even date herewith (collectively, the “Loan Documents”).


B.  Pledgor owns one hundred percent (100%) of the issued and outstanding stock
of Hemiwedge Valve.


C.  Pledgor has agreed to secure payment of the indebtedness and obligations
under the Loan Documents and other indebtedness and obligations described herein
(collectively, the “Indebtedness”) by granting the security interests described
in this Stock Pledge Agreement.
 
D.  The Pledgor has determined that the execution, delivery and performance of
this Stock Pledge Agreement directly benefits and are in the best interests of
the Pledgor.
 
WITNESSETH:
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
to induce Secured Parties to continue the Loan to the Borrowers under the Loan
Documents, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, Pledgor and Secured Parties hereby agree as follows:

 
Page 1 of 9

--------------------------------------------------------------------------------

 


ARTICLE I


GRANT OF SECURITY INTEREST AND PLEDGE


Pledgor, for itself and its successors, assigns, and legal representatives,
hereby pledges and assigns unto Secured Parties for the ratable benefit of each
of them, and grants to Secured Parties, a first lien and security interest in,
the Collateral (described in Article II of this Stock Pledge Agreement) to
secure (a) the punctual payment when due of any and all principal, interest,
Fees, costs, expenses and other sums owed by Borrowers under the Loan Documents,
("Indebtedness"), and (b) the due and punctual performance and observance of all
covenants required hereunder or required of Borrowers under the Loan Documents,
or to be performed or observed by the Pledgor and Borrowers in respect therewith
("Obligations").


ARTICLE II


COLLATERAL


The Collateral subject to this Pledge Agreement (the "Collateral") is:


(a)       Certificate No. 1, in the name of Excalibur Industries, Inc. (now
called Hemiwedge Industries, Inc.), representing 800,000 shares of common stock,
having $0.001 par value each, of Hemiwedge Valve represented thereby, and
(hereinafter called the "Pledged Shares");


(b)      all dividends, cash, instruments, proceeds, payments, shares,
securities, and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Shares; and


(c)      all stock rights, warrants, right to subscribe for, and additional
shares of stock of Hemiwedge Valve or any successor or assignee of Hemiwedge
Valve from time to time acquired by Pledgor in any manner, and the certificates
representing such additional shares, and all dividends, cash, instruments,
securities, and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any and all of such
shares;


provided, however, that, notwithstanding any provision herein to the contrary,
unless and until a Default or an Event of Default (as defined in Article V
hereof) has occurred, Pledgor shall, pursuant to the provisions of the Loan
Documents, be entitled to receive, use, consume and otherwise appropriate to its
own use, any and all cash dividends and distributions permitted by the
provisions of the Loan Documents in connection with the Collateral without any
further consent of the Secured Parties or Lenders; provided, further that
immediately upon the occurrence of an Event of Default or demand for payment by
Lenders under the Note, Pledgor's right to use and take any such permitted cash
dividends and distributions shall cease, and all cash payments shall revert to
the Secured Parties’ possession and control as herein provided.

 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
ARTICLE III


DELIVERY OF COLLATERAL


All certificates or instruments representing or evidencing the Collateral shall
be delivered to and held in trust for the benefit of Secured Parties pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in
blank.  Secured Parties shall have the right, at any time following the
occurrence of an Event of Default and without notice to Pledgor, to transfer to
or to register in the name of Secured Parties any or all of the Collateral.


In the event that Pledgor receives any property that would constitute
Collateral, Pledgor will hold such property in trust for Secured Parties and
will immediately deliver same to Secured Parties to be held pursuant to this
Stock Pledge Agreement.


All Collateral is delivered and pledged to Secured Parties by Pledgor hereunder
to be held by Secured Parties as collateral for the Indebtedness.

 
Page 3 of 9

--------------------------------------------------------------------------------

 



ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Pledgor represents, warrants, and agrees that: (a) this Stock Pledge Agreement
has been duly and validly executed and delivered by Pledgor and constitutes a
legal, valid and binding obligation of Pledgor enforceable against it in
accordance with its terms except as the enforceability hereof may be limited by
applicable bankruptcy, moratorium or similar laws relating to the enforcement of
creditors' rights generally; (b) all financial or credit statements relied upon
by and Collateral deposited with Secured Parties prior to, contemporaneously
with, or subsequent to the execution of this Stock Pledge Agreement are or will
be true, correct complete, valid and genuine; (c) Pledgor is not a party to any
contract or agreement or subject to any restriction which materially and
adversely affects the Collateral, and neither the execution nor delivery of this
Stock Pledge Agreement nor compliance with the terms and provisions hereof will
be contrary to the provisions of, or constitute default under, any law or any
regulation, order, writ, injunction or decree of any court or governmental
instrumentality or any agreement (including, but not limited to, any
shareholders' agreement) to which the Pledgor is a party or by which it is bound
or to which it is subject, (d) with respect to all investment securities,
instruments, chattel paper, and any like property delivered to Secured Parties
as Collateral, (i) the same are genuine, free from adverse claims or other
security interests, default, prepayment of defenses with the exception of the
liens granted Second Lien Holders; (ii) all persons appearing to be obligated
thereon have authority and capacity to contract and are bound thereon as they
appear to be from the facts thereof; and (iii) the same comply with applicable
laws concerning form, content, and manner of preparation and execution; (e)
Pledgor owns the Collateral and has the right to transfer any interest therein
and the Pledged Shares constitute one hundred percent (100%) of the issued and
outstanding shares of common voting stock of Hemiwedge Valve, (f) Excalibur
Industries, Inc. named in the Stock Certificate referenced in Article II(a)
above is a former name of Pledgor and is the same corporation now called
Hemiwedge Industries, Inc.; (g) the Collateral is not subject to the interest in
or lien of any third person or entity; (h) Pledgor will not pledge, assign,
encumber or grant a security interest in the Collateral to any person other than
Secured Parties and the Second Lien Holders; (i) Pledgor will defend the
Collateral and its proceeds against the claims and demands of all third persons;
(j) Secured Parties' duty with reference to the Collateral shall be solely to
use reasonable care in the custody and preservation of the Collateral in Secured
Parties' possession, and Secured Parties shall not be responsible in any way for
any depreciation in the value of the Collateral, nor shall any duty or
responsibility whatsoever rest on Secured Parties to take necessary steps to
preserve rights against prior parties or to enforce collection of the
Collateral; (k) any demand, notice, protest, and all demands and notices of any
action taken by Secured Parties under this Stock Pledge Agreement or in
connection with any note or notes, guaranty or other instrument or agreement,
except as otherwise provided in this Stock Pledge Agreement, are hereby waived,
and any indulgence of Secured Parties, substitution for, or exchange or release
of, Collateral, in whole or in part, or addition or release of any person liable
on the Collateral is hereby assented and consented to; and (l) Pledgor shall pay
prior to delinquency all Taxes, charges, Liens, and assessments against the
Collateral, and upon Pledgor's failure to do so, Secured Parties at its option
may pay any of them and shall be the sole judge of the legality or validity
thereof and the amount necessary to discharge the same, and Pledgor shall pay to
Secured Parties on demand all expenses, including reasonable attorneys' fees and
legal expenses incurred or paid by Secured Parties in exercising or protecting
its interests, rights, and remedies hereunder.


ARTICLE V


DEFAULT


Pledgor shall be in default (“Default”) under this Stock Pledge Agreement upon
the happening of any of the following events or conditions (each of which is
herein referred to as an "Event of Default"):


(a) any Event of Default shall occur under the Loan Documents; or


(b) any of the Collateral is levied on or seized or attached.

 
Page 4 of 9

--------------------------------------------------------------------------------

 


ARTICLE VI


ASSIGNMENT AND REMEDIES


This Stock Pledge Agreement, Secured Parties' rights hereunder, and the
Indebtedness secured hereby may be assigned from time to time, and in any such
case the assignee shall be entitled to all of the rights, privileges, and
remedies granted in this Stock Pledge Agreement to Secured Parties, and Pledgor
will assert no claims or defenses it may have against Secured Parties or Lenders
against such assignee except those expressly granted in this Stock Pledge
Agreement.


Secured Parties may, at any time following an Event of Default hereunder, on
behalf of the Lenders, transfer the Collateral to itself or its nominees,
receive income, including money, thereon and hold the income as Collateral or
apply the income to any Indebtedness and the manner of said application shall be
in the sole discretion of Secured Parties.  Secured Parties may at any time
demand, on behalf of the Lenders, sue for, collect or make any compromise or
settlement with reference to the Collateral as Secured Parties, in its sole
discretion, chooses.  Secured Parties may delay exercising or may omit to
exercise any right or remedy under this Stock Pledge Agreement without waiving
that or any other past, present or future right or remedy.


In protecting, exercising, or assuring their interests, rights, and remedies
under this Stock Pledge Agreement, Secured Parties may execute, sign, and
endorse negotiable and other instruments for the payment, shipment, or storage
of any form of Collateral or proceeds on behalf of and in the name of Pledgor.


Upon the occurrence of an Event of Default, and at any time thereafter: (a)
Secured Parties shall have, then or at any time thereafter, the rights and
remedies provided by applicable law, including the rights and remedies of a
Secured Parties on default under the Uniform Commercial Code of Texas; and (b)
in addition to the rights and remedies referred to above, Secured Parties may,
in its discretion, sell, assign, and deliver all or any part of the Collateral
at any exchange, broker's board or at Secured Parties’ office or elsewhere, or
at public or private sale without advertisement, for cash, on credit or for
future delivery, upon such terms as Secured Parties may deem commercially
reasonable, and Secured Parties may bid and become purchaser at any public sale
or at any broker's board, in accordance with applicable securities laws.  To the
extent required by law, Secured Parties shall give written notice to Pledgor not
less than five (5) days prior to the date of public sale of the Collateral or
prior to the date after which private sale of the Collateral will be made, by
mailing such notice to Pledgor at the address designated in the Loan Agreement
with a copy to Borrower at its address set forth in the Loan Agreement, which
notice Pledgor agrees shall constitute “reasonable notification” within the
meaning of the Uniform Commercial Code (to the extent applicable).

 
Page 5 of 9

--------------------------------------------------------------------------------

 


All rights and remedies of Secured Parties expressed in the Stock Pledge
Agreement (including, without limitation, rights and powers granted under
Articles VII, VIII, IX and X hereof) are in addition to all other rights and
remedies possessed by Secured Parties in the Loan Documents and in any other
agreement or instrument relating to the Indebtedness and are granted to and
exercisable by Secured Parties.


ARTICLE VII


POWER OF ATTORNEY


Pledgor hereby irrevocably appoints Secured Parties to be Pledgor's
attorney-in-fact, effective upon and during the continuance of an Event of
Default, with full authority in the place and stead of Pledgor and in the name
of Pledgor, Secured Parties or otherwise, from time to time in Secured Parties’
discretion, to take any action and to execute any instrument which Secured
Parties may deem necessary or advisable to accomplish the purpose of this Stock
Pledge Agreement, including, without limitation:


(a)       to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(b)       to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above, and


(c)       to file any claims or take any action or institute any proceedings
which Secured Parties may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of Secured Parties with
respect to any of the Collateral.


ARTICLE VIII


RIGHTS AND OBLIGATIONS ABSOLUTE


All rights of Secured Parties, all obligations of Pledgor hereunder and the
security interest hereunder, shall, to the extent permitted by applicable law,
be absolute and unconditional, irrespective of:


(a)      any lack of validity or enforceability of the Agreement, the Notes or
any of the other Loan Documents or any other agreement or security document
relating thereto or executed in connection with or pursuant to any Loan
Document;


 
Page 6 of 9

--------------------------------------------------------------------------------

 

(b)      any change in the time, manner or place of payment of, or in any other
term of, all or any of the Indebtedness or any other amendment or waiver of or
any consent to any departure from the Agreement, the Note, any of the other Loan
Documents, or any other agreement or instrument relating thereto or executed in
connection with or pursuant to any Loan Document;


(c)      any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Indebtedness; or


(d)      any other circumstances which might otherwise constitute a defense
available to, or a discharge of, Pledgor or any other person that is a party to
any Loan Document in respect of the Indebtedness.


ARTICLE IX


CONTINUING SECURITY INTEREST


This Stock Pledge Agreement and the delivery of the Collateral to Secured
Parties create a continuing security interest in the Collateral and shall (a)
remain in full force and effect until termination of the obligations of Secured
Parties to continue the Loan and payment in full thereafter of the Indebtedness,
(b) be binding upon Pledgor and its successors and assigns, and (c) inure to the
benefit of Secured Parties and its respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), Secured
Parties may assign or otherwise transfer any of its rights under this Stock
Pledge Agreement to any other person, and such person shall thereupon become
vested with all the benefits in respect thereof granted herein or otherwise to
Secured Parties.  Upon termination of the obligations under the Loan Documents
and the payment in full thereafter of the Indebtedness and the performance of
all of the Obligations, Pledgor shall be entitled to the return, upon its
request and its expense, of such of the Collateral as shall not have been sold
or otherwise applied pursuant to the terms hereof.


ARTICLE X


MISCELLANEOUS PROVISIONS


All rights of marshalling of assets of Pledgor, including any such right with
respect to the Collateral, are hereby waived by Pledgor.


All rights, remedies and powers provided in this Stock Pledge Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of law, and all the provisions of this Stock Pledge
Agreement are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Stock Pledge Agreement invalid, unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 
Page 7 of 9

--------------------------------------------------------------------------------

 


After the irrevocable and indefeasible cash payment in full of all of the
Obligations and termination of the Loan and Note, the Pledgor shall be entitled
to the return of the Pledged Shares and of all the Collateral which has not been
used or applied toward payment in full of the Obligations.


Should any clause, sentence, paragraph, subsection or Article of this Stock
Pledge Agreement be judicially declared to be invalid, unenforceable or void,
such decision will not have the effect of invalidating or voiding the remainder
of this Stock Pledge Agreement, and the parties hereto agree that the part or
parts of this Stock Pledge Agreement so held to be invalid, unenforceable or
void will be deemed to have been stricken here from by the parties hereto, and
the remainder will have the same force and effectiveness as if such stricken
part or parts had never been included herein.


The pronouns used in this instrument are of neutral gender but shall be
construed as feminine or masculine as the occasion may require.  “Secured
Parties”, “Borrowers”, and “Pledgor” as used in this instrument include the
heirs, executors, administrators, successors, representatives, receivers,
trustees, and assigns of those parties.


This instrument is governed by and is to be governed, construed and interpreted
in accordance with the laws of the State of Texas and applicable federal law.


The provisions of the Loan Agreement concerning usury and the Maximum Rate of
interest shall apply to all interest which may be contracted for, paid by or
collected from Pledgor under the provisions of this Stock Pledge Agreement.


This Stock Pledge Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


Capitalized terms used but not otherwise defined in this Stock Pledge Agreement
shall bear the meanings assigned to them in the Loan Agreement and other Loan
Documents, as applicable.


THIS STOCK PLEDGE AND SECURITY AGREEMENT REPRESENTS THE FINAL AGREEMENT AND
OBLIGATION OF THE PARTIES WITH RESPECT TO THE PLEDGE OF THE COLLATERAL AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES HERETO.


[The signatures appear on the following page]

 
Page 8 of 9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this Stock
Pledge Agreement as of the date first above written.


PLEDGOR:
   
HEMIWEDGE INDUSTRIES, INC.
   
By:
 
Name:  Matthew C. Flemming
Title: CFO and Secretary
   
SECURED PARTIES:
   
EADS INVESTMENTS I, LLC.
   
By:
 
Name: Rodney Eads
Title: Member
   
By:
 
D. BRADLEY McWILLIAMS

 
Page 9 of 9

--------------------------------------------------------------------------------


 